Citation Nr: 1317814	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  05-13 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to tinnitus. 

2.  Entitlement to service connection for cardiovascular disease, to include as secondary to Type II diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to March 1970, including two tours of duty in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In connection with this appeal, the Veteran testified at a personal hearing before a Decision Review Officer at the RO in October 2005; a transcript of the hearing is associated with the claims file. 

The Board previously remanded this case for further development in February 2011.  The issues of entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder, hypertension and a back disorder were also remanded.  In a subsequent rating decision issued in December 2012, the RO granted service connection for these disabilities.  As this was a full grant of the benefits sought on appeal, these issues are no longer in appellate status.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in a December 2012 statement, which was confirmed by the Veteran's representative in a May 2013 Motion to Withdraw, the Veteran withdrew his appeal pertaining to the issues of entitlement to service connection for bilateral hearing loss and cardiovascular disease.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issues of entitlement to service connection for bilateral hearing loss and cardiovascular disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a December 2012 statement, after the grant of service connection for the other issues noted in the Introduction, the Veteran indicated that he was satisfied and withdrew his appeal as to the remaining issues of entitlement to service connection for bilateral hearing loss and cardiovascular disease.  The Board observes that, in April 2013, the Veteran's representative submitted an Informal Hearing Presentation indicating that these matters were still on appeal.  However, in a subsequent May 2013 Motion to Withdraw, the Veteran's representative requested that Board disregard the Informal Hearing Presentation and confirmed that the Veteran wished to withdraw his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed without prejudice.  



ORDER

The appeal pertaining to the issues of entitlement to service connection for bilateral hearing loss and cardiovascular disease is dismissed.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


